           Case 1:18-vv-00289-UNJ Document 49 Filed 05/12/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0289V
                                         UNPUBLISHED


    MARY SWEARER,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: April 10, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

       On February 23, 2018, Mary Swearer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a left shoulder injury causally
related to the influenza vaccination she received on November 14, 2016. Petition at ¶¶
1, 16. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On February 5, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her left shoulder injury. On April 10, 2020, Respondent
filed a proffer on award of compensation (“Proffer”) indicating Petitioner should be
awarded $65,862.53. Proffer at 1.3 In the Proffer, Respondent represented that

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  The Proffer indicates the parties agreed upon the amount of damages proffered but Respondent
reserves his right to appeal my entitlement determination. Proffer at 1 n.1.
          Case 1:18-vv-00289-UNJ Document 49 Filed 05/12/20 Page 2 of 5



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,862.53 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             Case 1:18-vv-00289-UNJ Document 49 Filed 05/12/20 Page 3 of 5



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    MARY SWEARER,

                        Petitioner,
                                                        No. 18-289V
        v.
                                                        Chief Special Master Corcoran (SPU)
                                                        ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 30, 2019, Chief Special Master Corcoran issued a Ruling of Facts, finding that

(1) the flu vaccination alleged as causal was administered in petitioner’s left deltoid, (2) the onset

of petitioner’s shoulder injury related to vaccine administration (“SIRVA”) occurred within 48

hours of vaccination, and (3) petitioner suffered the residual effects of her injury for more than

six months. ECF No. 30, at 1-2. Thereafter, on February 5, 2020, Chief Special Master

Corcoran entered a Ruling on Entitlement, finding petitioner, Mary Swearer, entitled to Vaccine

Act compensation for her Table SIRVA injury. ECF No. 37.

I.     Amount of Compensation

        Respondent now proffers that, based on the Chief Special Master’s entitlement decision

and the evidence of record, petitioner should be awarded $65,862.53. 1 This amount represents




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Chief Special Master issues a damages decision in conformity with this proffer, the parties waive
their right to seek review of such damages decision. However, respondent reserves his right,
pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special Master’s February 5,
2020, entitlement decision.
                                                                                                     1
           Case 1:18-vv-00289-UNJ Document 49 Filed 05/12/20 Page 4 of 5



all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Chief Special Master’s damages decision and the Court’s

judgment award the following: 2

      A. Petitioner’s Damages
         Respondent recommends that the compensation provided to petitioner should be made

through:
                a lump sum of $65,862.53. in the form of a check payable to petitioner. This
                amount represents compensation for all damages that would be available under 42
                U.S.C. § 300aa-15(a).

Petitioner agrees.

      B. Guardianship
         Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division



2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                                                                      2
         Case 1:18-vv-00289-UNJ Document 49 Filed 05/12/20 Page 5 of 5



                                          HEATHER L. PEARLMAN
                                          Assistant Director
                                          Torts Branch, Civil Division


                                          s/ KYLE E. POZZA_________
                                          Kyle E. Pozza
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146, Ben Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel: (202) 616-3661
                                          Fax: (202) 616-4310
                                          Email: kyle.pozza@usdoj.gov

Dated: April 10, 2020




                                                                               3
